Name: Commission Regulation (EEC) No 3386/80 of 22 December 1980 on arrangements for imports into the Community of brassiÃ ¨res, woven, knitted or crocheted, originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/44 Official Journal of the European Communities 30 . 12 . 80 COMMISSION REGULATION (EEC) No 3386/80 of 22 December 1980 on arrangements for imports into the Community of brassieres , woven , knitted or crocheted , originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 2143 /79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of brassieres , woven , knitted or crocheted (category 31 ), originating in Macao , have exceeded the level referred to in Article 1 1 ( 3 ) ; Whereas, in accordance with Article 1 1 ( 5), Macao was notified on 5 August 1980 of a request for consulta ­ tions, whereas following these consultations it is desir ­ able to make the products in question subject to quantitative limitation for the period 1981 to 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into the Community of the category of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article ( 1 ). Article 2 1 . The products as referred to in Article 1 , shipped from Macao to the Community before the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place during that period . 2 . Imports of products shipped from Macao to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system describe I in Annex V to Regulation (EEC) No 3059 /79 3 . Fo ' the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 365, 27 . 12 . 1978 , p. 1 . b ) OJ No L 248 , 2 . 10 . 1979 , p. 1 . 30 . 12. 80 Official Journal of the European Communities No L 355/45 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 31 61.09 D 61.09-50 Corsets, corset-belts , suspender belts , bras ­ sieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabrics , whether or riot elastic) : Brassieres , woven , knitted or crocheted D F I BNL UK IRL DK EEC 1 000 pieces 2 400 676 140 234 950 7 70 4 477 2 496 703 146 243.36 988 8 73 4 657.36